341 S.W.3d 889 (2011)
Dana HARPER, Appellant,
v.
CONNECTICUT GENERAL LIFE INSURANCE COMPANY, and Division of Employment Services, Respondents.
No. ED 95571.
Missouri Court of Appeals, Eastern District, Division Two.
May 31, 2011.
Dana J. Harper, Festus, MO, Acting pro se.
Larry R. Ruhmann, Jefferson City, MO, for Respondents.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Dana Harper appeals the decision of the Labor and Industrial Relations Commission denying her unemployment benefits on the ground that she was discharged for misconduct connected with her work. We find that the Commission did not err in its decision.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The Commission's decision is affirmed under Rule 84.16(b).